         Case: 3:20-cv-00665-jdp Document #: 4 Filed: 07/29/20 Page 1 of 3



                      UNITED STATES DISTRICT COURT
               WESTERN DISTRICT OF WISCONSIN (MADISON)
______________________________________________________________________________

JOSEPH GRAWEHR-ANTONE,                                  CASE NO. 3:20-cv-00665-jdp
          Plaintiff,
                                                        Judge James D. Peterson
       vs.                                              Magistrate Judge Stephen L. Crocker

TRANSUNION, LLC and ST. MARY’S
& AFFILIATES CREDIT UNION;
            Defendants.
______________________________________________________________________________

                             TRANS UNION LLC’S
   DISCLOSURE OF CORPORATE AFFILIATIONS AND FINANCIAL INTEREST
______________________________________________________________________________

       I, the undersigned counsel of record for Trans Union LLC, make the following disclosure:

       1.      Is said party a subsidiary or affiliate of a publicly owned corporation?

                       YES XX                  NO _____

        If the answer is YES, list below and identify the parent corporation or affiliate and the
relationship between it and the named party:

               Parent Corporation/Affiliate Name: See below
               Relationship with Named Party: See below

       TransUnion LLC discloses that the following parent corporations and publicly held
companies own 10% or more of its stock: Trans Union LLC is a wholly owned subsidiary of
TransUnion Intermediate Holdings, Inc. TransUnion Intermediate Holdings, Inc. is wholly owned
by TransUnion. TransUnion is a publicly traded entity with the ticker symbol TRU. Investment
funds affiliated with T. Rowe Price Group, Inc., a publicly-traded entity with the ticker symbol
TROW, own more than 10 percent of TransUnion’s stock.

        2.       Is there a publicly owned corporation, not a party to this case, that has a financial
interest in the outcome?

                       YES XX                  NO _____

               If the answer is YES, list the identity of such corporation and the nature of the
               financial interest to the named party:




                                              Page 1 of 3
         Case: 3:20-cv-00665-jdp Document #: 4 Filed: 07/29/20 Page 2 of 3



       TransUnion LLC discloses that the following parent corporations and publicly held
companies own 10% or more of its stock: Trans Union LLC is a wholly owned subsidiary of
TransUnion Intermediate Holdings, Inc. TransUnion Intermediate Holdings, Inc. is wholly owned
by TransUnion. TransUnion is a publicly traded entity with the ticker symbol TRU. Investment
funds affiliated with T. Rowe Price Group, Inc., a publicly-traded entity with the ticker symbol
TROW, own more than 10 percent of TransUnion’s stock.


                                                     Respectfully submitted,



                                                      s/ Sandra Davis Jansen
                                                     Sandra Davis Jansen, Esq.
                                                     Schuckit & Associates, P.C.
                                                     4545 Northwestern Drive
                                                     Zionsville, IN 46077
                                                     Telephone: 317-363-2400
                                                     Fax: 317-363-2257
                                                     E-Mail: sjansen@schuckitlaw.com

                                                     Counsel for Defendant Trans Union, LLC




                                           Page 2 of 3
           Case: 3:20-cv-00665-jdp Document #: 4 Filed: 07/29/20 Page 3 of 3



                                  CERTIFICATE OF SERVICE

          The undersigned hereby certifies that a copy of the foregoing has been filed electronically

on the 29th day of July, 2020. Notice of this filing will be sent to the following parties by operation

of the Court’s electronic filing system. Parties may access this filing through the Court’s electronic

filing.

 Elliot Gale, Esq.
 egale@gajplaw.com

          The undersigned further certifies that a true copy of the foregoing was served on the

following parties via First Class, U.S. Mail, postage prepaid, on the 29th day of July, 2020,

properly addressed as follows:

 None.



                                                         s/ Sandra Davis Jansen
                                                         Sandra Davis Jansen, Esq.
                                                         Schuckit & Associates, P.C.
                                                         4545 Northwestern Drive
                                                         Zionsville, IN 46077
                                                         Telephone: 317-363-2400
                                                         Fax: 317-363-2257
                                                         E-Mail: sjansen@schuckitlaw.com

                                                         Counsel for Defendant Trans Union, LLC




                                               Page 3 of 3
